The Honorable Tim Wooldridge State Representative 100 College Paragould, AR 72450
Dear Representative Wooldridge:
This is in response to your request for an opinion on the following question concerning a vacancy in the office of mayor in a city of the second class:
  In Marmaduke the Mayor was forced, because of ill health, to resign from office. City officials have been given conflicting information as to the proper method for replacing the Mayor. They have asked that I seek your opinion concerning this matter.
Pursuant to A.C.A. § 14-44-106 (Repl. 1998), whenever a vacancy occurs in the office of mayor in a city of the second class, the city council may either elect, by a majority vote of the aldermen, an individual to fill the vacancy,1 or it may call a special election. The full text of §14-44-106 is as follows:
  Whenever a vacancy shall occur in the office of the mayor in any city of the second class, at the first regular meeting after the occurrence of the vacancy, the city council shall proceed to either elect, by a majority vote of the aldermen, a mayor to serve the unexpired term or call for special election to be held in accordance with § 14-42-206 to fill the vacancy. At this election, a mayor shall be elected to fill out the unexpired term.
As you can see, there is no requirement that an election be held. Rather, the city council has the option of either appointing a replacement or calling a special election. See Op. Att'y Gen. 96-242. If an election is to be held, then reference must be had to A.C.A. §14-42-206 for filing requirements and other procedures. I have enclosed a copy of that Code provision for your convenience.
You have not specified what conflicting information has been given the city officials, but this opinion will hopefully offer sufficient general guidance in addressing any underlying issues.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh
1 Arkansas Code Annotated § 14-42-103 (Repl. 1998) addresses the procedures by which vacancies in municipal offices are to be filled when the city governing body acts to fill the vacancy by appointment. This Code provision requires "a majority vote of the remaining members of the governing body." Id. at substion (a). And it requires "a majority of a quorum of the whole number of the governing body" to fill the vacancy.Id. It also authorizes the appointment of members of the governing body to fill vacancies, although it prohibits a member from voting on his own appointment. Id. at subsection (b).